Citation Nr: 1435795	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The case was brought before the Board in August 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that currently demonstrated bilateral sensorineural hearing loss disability is related to military service.

2.  Tinnitus cannot be reasonably disassociated from the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to the tinnitus claim on appeal, in light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

With regard to the hearing loss claim, the Board finds all duties to notify and assist have been completed.  The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in April 2010.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA examinations and addendum opinions in July 2010, September 2011, October 2011, and October 2013.  The aggregate of the information provided in these examinations and opinions is adequate to decide the case herein.  That is, the July 2010 examiner provided the Veteran an audiological examination and detailed the results of the examination in the report.  The opinions provided in 2010, 2011, and 2013 noted the Veteran's complaints, reported in-service symptoms, reported in-service acoustic trauma versus post-service noise exposure, and pertinent medical history.  The examiners rendered opinions based on consideration of the claims folder evidence and the Veteran's lay statements.  The Board remanded the claim previously to ensure the examiner considered the Veteran's self-reported continuity of symptomatology with regard to both hearing loss and tinnitus in rendering an opinion.  The examiner gave an addendum opinion in October 2013 once again reviewing the record and providing further rationale for the opinion rendered.  The Board finds the examination and opinions rendered are in substantial compliance with the Board's prior Remand directive and the opinions of record are adequate in which to base a decision here.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service.

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran claims his hearing loss and tinnitus are attributable to noise exposure in the military where he served as a Gunner's Mate routinely exposed to noise trauma without ear protection.  He further indicates minimal noise exposure as a civilian. 

The Veteran's DD-214 confirms his MOS and shows he was trained in nuclear weapons.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

His service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His May 1969 enlistment examination showed hearing acuity ranging from -10 decibels to 0 decibels bilaterally from 500 Hertz to 4000 Hertz.  His January 1973 separation examination showed hearing acuity ranging from 0 decibels to 5 decibels bilaterally from 500 Hertz to 4000 Hertz.  At no time during the Veteran's military service was the Veteran found to have impaired hearing as defined under 38 C.F.R. § 3.385.

Generally, even if hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  If competent medical evidence of record demonstrates (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service though still not meeting the requirements for "disability' under 38 C F R § 3 385, and (b) post service audiometric testing that produced findings meeting the requirements of 38 C F R § 3 385, VA must then determine, if possible, whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

After service, the record does not indicate any ongoing treatment for hearing loss or tinnitus.  The Veteran was afforded a VA examination in July 2010 where the Veteran indicated he did not perceive a hearing problem, but that he was aggravated by tinnitus.  The examiner noted the Veteran's military noise exposure and further noted minimal civilian noise exposure.  The examiner noted the Veteran's experiences and symptoms of tinnitus, which he indicated began in the military.  Audiometric testing at that time revealed bilateral sensorineural hearing loss disability for VA purposes.  The examiner opined, however, that the Veteran's hearing loss and tinnitus were "less likely than not" related to his military service because entrance and separation examinations showed hearing within normal limits.  The examiner further noted that while the Veteran claims his tinnitus began in service, the record reveals several medical consultations in service, but tinnitus was never the complaint.  For these reasons, the examiner found it unlikely that tinnitus began in the military service.

A second opinion from a separate audiologist was obtained in September 2011.  Similar to the 2010 VA examiner, this VA audiologist similarly noted the Veteran's in-service acoustic trauma in light of his MOS, but concluded there was no evidence of acoustic damage before he left the military.  It was opined that, although in-service acoustic trauma had been conceded, it is not likely that the Veteran's current hearing loss is due to his military service.  This audiologist also concluded similar to the July 2010 VA examiner that tinnitus was also unlikely due to the Veteran's military service despite his contentions that he first noticed tinnitus in service.  This audiologist rendered the opinion based on the fact that the Veteran never complained of tinnitus while in the military despite seeking treatment for many other ailments.

The RO contacted the September 2011 VA audiologist asking for an addendum opinion.  Specifically, the RO asked the audiologist to specifically consider the Veteran's subjective reports that his tinnitus began while in the military and whether that would change the current opinion with regard to tinnitus.  The audiologist provided a response in October 2011 indicating that the Veteran's subjective report does not change the opinion rendered because the Veteran had an opportunity in the military to complain of tinnitus and never did so and, therefore, most likely did not incur tinnitus while in the military.

The case was previously before the Board in August 2013 where the issues were remanded for an additional addendum opinion.  The Board indicated the examiner must consider etiology opinions in light of the Veteran's lay statements of symptomatology since service, which the Veteran is competent to report.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board further noted the entrance and separation examinations show an upward shift in hearing acuity.  While it is true the Veteran's hearing acuity was within normal limits on entrance and separation in the military according to 38 C.F.R. § 3.385, VA must consider whether there is evidence of any in-service acoustic damage in light of the upward shift in hearing acuity.  Cf. Hensley, 5 Vet. App. at 159-60 (indicating the fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim). 

In response to the Board's remand, an addendum opinion was once again provided from the second audiologist (the one who rendered opinions in September 2011 and October 2011).  In an October 2013 opinion, the examiner once again reiterated negative nexus opinions for both hearing loss and tinnitus.  With regard to hearing loss, the examiner found that although there was an "upward shift" in thresholds comparing the military entrance examination with the military separation examination, it is a "minimal pure tone difference."  Specifically, the examiner explained as follows:

It is commonly accepted that variations of pure tone responses do not always reflect changes in hearing.  Variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, and equipment issues.  Therefore, minimal pure tone differences...do not always reflect hearing loss. 

In this case, the examiner concluded the Veteran entered and separated with normal hearing and "normal hearing is normal hearing."  As such, the examiner's opinion is that the Veteran "did not have acoustic damage from service and it is less likely than not related to military noise exposure."

In short, the medical evidence does not show a diagnosis of hearing loss or tinnitus in service or for decades thereafter.  Although in-service acoustic trauma is conceded, no medical examiner has associated the Veteran's current hearing loss or tinnitus with his military service.  Indeed there are medical opinions to the contrary.  On the other hand, the Veteran has reported symptoms of tinnitus since service whereas he noted to the July 2010 VA examiner that he does not perceive a hearing loss problem.

The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  However, the Board does not find that the Veteran is credible as to his report of continuity of hearing loss since service.  Records contemporaneous with service do not reflect any complaint, or demonstration, of hearing loss.  Additionally, the Veteran is not competent to relate the etiology of his current hearing loss disability to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

With regard to the hearing loss claim, the Board finds the preponderance of the evidence is against the Veteran's claim.  Service treatment records show audiometric testing at entrance and separation with hearing within normal limits.  Any in-service threshold shifts were opined to be "minimal pure tone differences" and not reflective of hearing loss or acoustic damage.  Medical professionals have opined that current hearing loss is less likely than not due to in-service noise exposure.  While the Veteran's lay statements of continuity of hearing loss symptomatology since service were considered, as noted above, as a lay person without medical training, the Veteran is not competent to relate the etiology of current hearing loss disability to service.  As the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

With regard to the tinnitus claim, on the other hand, the Board finds the evidence is at the very least in relative equipoise.  While VA examiners have opined that tinnitus is not likely related to service because the Veteran never complained of tinnitus during his military service, the Veteran has opined that his symptoms of tinnitus first began in service.  The Board has no reason to doubt the Veteran's credibility and tinnitus is a condition capable of lay observation.  Unlike hearing loss, the Veteran has consistently noted symptoms of tinnitus causing problems for him, such as sleep disturbances.  As the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Thus, the Board finds service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


